AFF!DAV|T OF SERV|CE
----____`___

State of Florida County of United Statos Middie District ¢ourt

‘ € miiiiiiiiiiiiiiiiii)iuiil

Southern HVAC Corpioration and Fast of fLORiDA iNC. AS L2018000439
SUCCESSOR-BY- MERGER to U.S. H&AC, LLC

VS.

Defendant:
Arie Konforte, Justin Konforte, Phiiipa Machaii and Josko, LLC

 

For:

Amanda Reagan

Dia Piperiip, Us

3111 W. Dr <ertin Luther King Bivd. Ste
Tampa, FL 33607

Received by Ctaims Contirmation Speciaiist on the tsi day of October, 2018 at 12:46 pm to be served on
Josko, LLC clo Registered Agent Gus R. Benitez, 1223 East Concord Street, 0riando,, FL 32803.

i, JGHN STEELE, being duty sworn, depose and say that on the 4th day of October, 2018 at 10:25 am, i:

served a REG|STERED AGENT by delivering a true copy of the Summons and Complaint for
lnjunctive Relief and Damages, Exhibits A through C. Civii Cover Sheet, order, Amended
Complaint for injunctive Relief and Damages and Exhibits A through C With the date and hour of
service endorsed thereon by me, to: Gux Benitez as Registered Agent at the address of: 1223 East
Concord Street, Orlando,, FL 32803 on behaif of Josko, LLC, and informed said person of the contents
therein, in compliance with state statutes

Description of Person Served: Age: 55, Sex: M, Race/Skin Coior: WHiTE, Height: 5'0, Weight: 150, Hair:
GRAY, Giasses; Y ,

i do hereby certify that i have no interest in the above action, that t am over the,age of eighteen, and that i
am a Certified Prooess Server in the Judiciai Circuit in which it was served. Under penalties of perjury, i
declare that l have read the forgoing affidavit and that the facts stated in it are true. No Notary required
Pursuant to F.S. 92.525 (2)

Subscribed and sworn to before rne on this the 9th 0 %‘/` § § :

day of OCtober, 2018 by the affiant who is JGHN STEELE
personaiiy known to me. CPS~# 0136

   

Ciaims Confirmation Speciaiist
309 Jeanal Pi
Tampa, FL 33612

' (813) 931 -8599

 

No_tary ptihiic

our Job serial Number. sui_-zoiaoomas
Ref.' 439

 

7 copyright s iseélzms`éme services he _ maass sewers roomox vr.zp

